Mr. Justice Smith delivered the opinion of the court. The principal contentions of the plaintiff based on errors assigned are: First, that the court erred in refusing to admit the charges and specifications prepared and filed by the defendant, and that such charges were false and the defendant knew they were false at the time he prepared and filed them, and that he was actuated by malice in preparing and filing the charges. Second, that the court erred in restricting the cross-examination of the defendant. Third, that the court erred in directing a verdict for the defendant. The record shows without controversy that the specifications of charges were prepared and filed by the defendant Perkins in his official capacity as architect of the Board of Education of the City of Chicago, and as head of the department in which the plaintiff was employed, in strict accordance with his official duties, and that the specifications of charges were not delivered by him to the plaintiff Haskell, but to the duly constituted and authorized committee of the Board of Education. The defendant Perkins refused to deliver the specifications to Haskell and referred him to the committee, and Haskell secured a copy from the committee. The question whether or not words and writings are actionable per se, and the question whether or not they are privileged are both questions for the court and not for the jury. Roby v. Murphy, 27 Ill. App. 394; Gerald v. Inter Ocean Pub. Co., 90 id. 205; Young v. Lindstrom, 115 id. 239. It is well settled that all communications either verbal or written passing between public officials pertaining to their duties, and in the conduct of the public business, are of necessity absolutely privileged. This includes secondary evidence of their contents and testimony given, motions and pleadings and affidavits filed in trials. These matters cannot be made the basis of recovery in a slander or libel suit. Spalding v. Vilas, 161 U. S. 483; McDavitt v. Boyer, 169 Ill. 475; Young v. Lindstrom, supra. In our opinion the trial of the plaintiff Haskell by the Board of Education was in the nature of a judicial proceeding by the only body authorized by law to pass upon the competency and conduct of Haskell in his position in the public service, and the question whether or not he should continue to hold such position. Brenan v. People, 176 Ill. 620; McCormick v. Burt, 95 id. 263; The People v. City of Chicago, 227 id. 445. Assuming all the evidence in the record offered for the purpose of showing malice on the part of the defendant Perkins, with all reasonable intendments and inferences therefrom to be true, we do not find that it tends to show malice on the part of Perkins. We are of the opinion therefore that the preferring of the charges and the trial of those charges by the Board of Education did not form the legal ground for a recovery in the action under review, and the court did not err in excluding the evidence and directing a verdict as to those matters. As to the alleged slander it may well be questioned whether the words charged in the amended bill of particulars, namely, that “Clayton H. Marks, who previous to the time aforesaid had been a member of the Board of Education of the City of Chicago, Illinois, says that if there is a grafter on the Board of Education it is old Bill Haskell, meaning the plaintiff,” impute a crime and are actionable per se. Some authorities hold they are actionable. But passing that question which we do not find it necessary to decide, the record shows that the words were spoken to the attorney and representative of the plaintiff Haskell, alone as Perkins supposed, at the request of the attorney. Perkins requested plaintiff to leave the room so that he might talk with his attorney privately. Haskell went out of the room but left the door ajar and listened to what was said to his attorney. The attorney of the plaintiff had called upon the defendant for the purpose of discussing the subject-matter which had been the subject of conversation between plaintiff and defendant, and specifically requested information from the defendant as to any charge or complaint made pertaining to the honesty or efficiency of the plaintiff in the discharge of the duties of his position. The words were spoken on this occasion in compliance with such request. The attorney and representative of the plaintiff upon hearing the words alleged to have been spoken stated that he did not believe them. Under such circumstances the repetition by defendant of what had been said on that subject by another did not constitute a publication of the words alleged to have been spoken, and would not of itself constitute such legal injury as to give rise to an action. Heller v. Howard, 11 Ill. App. 554; Railroad v. Delaney, 102 Tenn. 289; Haynes v. Leland, 29 Me. 233. This construction necessarily disposes of the alleged erroneous rulings on evidence, for it makes it unnecessary to consider them. It follows from what we have said that there was no question of fact in the case to he submitted to the jury and the court did not err, therefore, in directing a verdict. The judgment is affirmed. Affirmed.